UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6218



AARON JONES,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLES CONDON, Attorney General State of
South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron M. Currie, District Judge.
(CA-02-1260)


Submitted:   May 9, 2003                    Decided:   May 27, 2003


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Jones, Appellant Pro Se. Melody Jane Brown, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Jones, a South Carolina prisoner, seeks to appeal the

district court’s order accepting the report and recommendation of

a magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.   An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed

the record and conclude Jones has not made the requisite showing.*


     *
       To the extent Jones seeks to raise issues not properly
presented to the district court, we find they are waived. See Muth
v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding claims
raised for first time on appeal will not be considered absent
exceptional circumstances).

                                 2
See Miller-El v. Cockrell,      U.S.    , 123 S. Ct. 1029, 1039-40

(2003).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 3